

115 SRES 416 ATS: Supporting the goals and ideals of Career and Technical Education Month.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 416IN THE SENATE OF THE UNITED STATESFebruary 27, 2018Mr. Kaine (for himself, Mr. Portman, Ms. Baldwin, Mr. Young, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Boozman, Mr. Brown, Ms. Cantwell, Mrs. Capito, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. King, Ms. Klobuchar, Mr. Manchin, Mr. Markey, Mrs. Murray, Mr. Perdue, Mr. Peters, Mr. Roberts, Mr. Rounds, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Thune, Mr. Tillis, Mr. Warner, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of Career and Technical Education Month.
	
 Whereas a competitive global economy requires workers who are prepared for skilled professions; Whereas, according to Deloitte and the Manufacturing Institute, 84 percent of executives agree that there is a talent shortage in manufacturing in the United States, including talent for front-line worker jobs such as machinists, operators, craft workers, distributors, and technicians;
 Whereas career and technical education (referred to in this preamble as CTE) ensures that competitive and skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields such as science, technology, engineering, mathematics, nursing, allied health, construction, information technology, energy sustainability, and many other career fields that are vital in keeping the United States competitive in the global economy;
 Whereas CTE helps the United States meet the very real and immediate challenges of economic development, student achievement, and global competitiveness;
 Whereas the United States has 30,000,000 jobs with an average income of $55,000 per year that do not require a bachelor's degree yet increasingly require some level of postsecondary education;
 Whereas nearly 12,000,000 students are enrolled in CTE across the country with CTE programs in thousands of CTE centers, comprehensive high schools, career academies, and CTE high schools, and nearly 1,600 2-year colleges;
 Whereas CTE matches employability skills with workforce demand and provides relevant academic and technical coursework leading to industry-recognized credentials for secondary, postsecondary, and adult learners;
 Whereas CTE affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields;
 Whereas secondary CTE is associated with a lower probability of dropping out of high school and a higher likelihood of graduating on-time;
 Whereas CTE students were significantly more likely than non-CTE students to report having developed problem-solving, project completion, research, math, college application, work-related, communication, time management, and critical thinking skills during high school;
 Whereas, according to an American Federation of Teachers poll, 94 percent of parents approve of expanding access to CTE and other programs that prepare students for jobs;
 Whereas students at schools with highly integrated rigorous academic and CTE programs have significantly higher achievement in reading, mathematics, and science than students at schools with less integrated programs; and
 Whereas February 23, 2018, marks the 101st anniversary of the signing of the Act of February 23, 1917 (commonly known as the Smith-Hughes Vocational Education Act of 1917) (39 Stat. 929, chapter 114), which was the first major Federal investment in secondary CTE and laid the foundation for the bipartisan, bicameral support for CTE that continues as of February 2018: Now, therefore, be it
	
 That the Senate— (1)designates February 2018 as Career and Technical Education Month to celebrate career and technical education across the United States;
 (2)supports the goals and ideals of Career and Technical Education month; (3)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and
 (4)encourages educators, guidance and career development professionals, administrators, and parents to promote career and technical education as a respected option for students.